OPINION OF THE COURT
Per Curiam.
Bertram S. Devorsetz has submitted an affidavit dated June 18, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he is the subject of a disciplinary proceeding with respect to allegations that he practiced law during the period of his suspension. The respondent states that on April 23, 1991, he pleaded guilty to a violation of Judiciary Law § 486, "Practice of law by attorney who has been disbarred, suspended, or convicted of a felony”, an unclassified misdemeanor.
The respondent acknowledges that he could not successfully defend himself on the merits against the disciplinary proceeding currently pending against him, that his resignation is freely and voluntarily submitted, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Bertram S. Devorsetz as a member of the Bar is accepted and directed to be filed. Bertram S. Devorsetz is disbarred and his name is stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of Bertram S. Devorsetz is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Bertram S. Devorsetz is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*324Ordered that Bertram S. Devorsetz shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, Bertram S. Devorsetz is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.